 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   VICTORIA NUNEZ,                                    Case No. 2:15-cv-01871-RFB-NJK
 8                      Plaintiff,                                          ORDER
 9           v.
10   CAROLYN W. COLVIN,
11                     Defendant.
12
13          Before the Court is Plaintiff’s Motion for Attorney Fees. ECF No. 30. For the reasons
14   stated in the Motion, the Court finds that the requested fees are reasonable pursuant to 42 U.S.C.
15   § 406(b)(1)(A).
16          IT IS ORDERED that [30] Motion for Attorney Fees is GRANTED. Counsel Marc V.
17   Kalagian is awarded attorney fees in the amount of $8,708.31.
18          Upon receipt of that payment, IT IS ORDERED that Counsel Kalagian will refund the
19   EAJA fees in the amount of $3,200.00 directly to the claimant.
20
21          DATED: October 18, 2018.
22
                                                         __________________________________
23
                                                         RICHARD F. BOULWARE, II
24                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
